Exhibit 10.1

 

Technology Services Agreement

 

This Technology Services Agreement (this “Agreement”) is entered into and
effective as of January 17, 2020 (the “Effective Date”), by and between
Recruiter.com Group, Inc., a Delaware corporation (“Company”), having its
principal address at 100 Waugh Drive, Suite 300, Houston, Texas 77007, and
Recruiter.com (Mauritius) Ltd., a Mauritius private company limited by shares
(“Service Provider”), having its principal address at 92 D, Belle Rose Avenue,
Q-Bornes, 72249 Mauritius. Company and Service Provider are referred to herein
collectively as the “Parties,” and each as a “Party.”

 

WHEREAS, since August 25, 2014, Service Provider has been providing certain
Services (as defined below) to Company;

 

WHEREAS, as of the Effective Date, Company desires to memorialize the terms of
engagement relating to the Services provided by Service Provider; and

 

WHEREAS, Service Provider desires to continue to be engaged by Company in order
to provide the Services to Company, upon the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the business relationship, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:

 

1. SERVICES.

 

1.1 Company hereby engages Service Provider, and Service Provider hereby accepts
such engagement, on an independent contractor basis to provide software
development services to Company as more particularly set forth on Exhibit A, a
copy of which is attached hereto and incorporated herein by reference
(collectively, the “Services”). Exhibit A may be amended from time to time by
mutual written agreement of the Parties. Due to the personalized and specific
nature of the Services, the Parties agree that all Services provided hereunder
shall be performed by Service Provider, unless otherwise approved in advance in
writing by Company.

 

1.2 Company shall not control the manner or means by which Service Provider
performs the Services, including but not limited to the time and place Service
Provider performs the Services.

 

1.3 Service Provider shall furnish, at Service Provider’s own expense, the
equipment, supplies, and other materials used or otherwise necessary to perform
the Services unless such expense is approved in advance, in writing, to be
reimbursed by Company.

 

1.4 During the Term (as defined below) of this Agreement, Service Provider
acknowledges and agrees that so long as this Agreement is in effect, Service
Provider shall not, directly or indirectly, render services to any other person
or entity other than to Company, and its affiliates and subsidiaries.

 

 

 

 

2. INITIAL TERM. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of five (5) years, unless and until earlier
terminated as provided under this Agreement or applicable law (the “Initial
Term”).

 

2.1 Renewal Term. Upon the expiration of the Initial Term, this Agreement shall
automatically renew for additional successive twelve (12) month terms unless and
until either Party provides written notice of non-renewal at least ninety (90)
days before the end of the then-current term, or unless and until earlier
terminated as provided under this Agreement or applicable law (each, a “Renewal
Term,” together with the Initial Term, the “Term”). If the Term is renewed for
any Renewal Term(s) pursuant to this Section 2.1, the terms and conditions of
this Agreement during such Renewal Term are the same as the terms in effect
immediately before such renewal.

 

3. FEES AND EXPENSES.

 

3.1 As full compensation for the Services and the rights granted to Company in
this Agreement, Company shall pay Service Provider the fees as set forth on
Exhibit B attached hereto (collectively, the “Fee”). All amounts payable to
Service Provider pursuant to this Section 3 shall be paid by Company without
withholding for any federal, state, local or foreign taxes.

 

3.2 In connection with the performance of the Services by Service Provider,
Company shall reimburse Service Provider for actual, documented and reasonable
business expenses that have been approved by Company in advance in writing.
Service Provider is solely responsible for any other costs or expenses incurred
by Service Provider in connection with the performance of the Services, and in
no event shall Company reimburse Service Provider for any such costs or
expenses.

 

4. RELATIONSHIP OF THE PARTIES.

 

4.1 Service Provider is an independent contractor of Company, and this Agreement
shall not be construed to create any association, partnership, joint venture,
employee, or agency relationship between Service Provider and Company for any
purpose. Service Provider has no authority (and shall not hold Service Provider
out as having authority) to bind Company, and Service Provider shall not make
any agreements or representations on Company’s behalf without Company’s prior
written consent.

 

4.2 Without limiting Section 4.1, Service Provider will not be eligible to
participate in any vacation, group medical or life insurance, disability, profit
sharing or retirement benefits, or any other fringe benefits or benefit plans
offered by Company to its employees, and Company will not be responsible for
withholding or paying any income, payroll, Social Security, or other federal,
state, local, or foreign taxes, making any insurance contributions, including
for unemployment or disability, or obtaining worker’s compensation insurance on
Service Provider’s behalf. Service Provider shall be responsible for, and shall
indemnify Company against, all such taxes or contributions, including penalties
and interest. Subject to Section 13.8 of this Agreement, any persons employed or
engaged by Service Provider in connection with the performance of the Services
shall be Service Provider’s employees or contractors and Service Provider shall
be fully responsible for them and indemnify Company against any claims made by
or on behalf of any such employee or contractor.

 



2

 

 

5. TERMINATION.

 

5.1 Company may terminate this Agreement without cause upon fifteen (15) days’
written Notice (as defined below) to Service Provider; provided, further, that
Service Provider may terminate this Agreement without cause upon ninety (90)
days’ written Notice to Company. Upon termination of this Agreement by either
Party, Service Provider hereby agrees and acknowledges that Service Provider
shall: (a) refund to Company any monies that Company may have paid to Service
Provider, less the reasonable value of any Services provided by Service Provider
prior to the termination, as mutually agreed upon by the Parties; and (b)
provide assistance to Company and its affiliates and subsidiaries for a period
of sixty (60) days after the termination of this Agreement, or for such longer
period as may be reasonably required by Company, in order to, among other
things, transition the Services contemplated hereunder to another third party
service provider.

 

5.2 Service Provider or Company may terminate this Agreement, effective
immediately upon written Notice to the other Party to this Agreement, if the
other Party materially breaches this Agreement, and such material breach is
incapable of cure, or with respect to a material breach capable of cure, the
other Party does not cure such material breach within ten (10) days after
receipt of written Notice of such breach.

 

5.3 Upon expiration or termination of this Agreement for any reason, or at any
other time upon Company’s written request, Service Provider shall, within five
(5) days after such expiration or termination:

 

(a) deliver to Company all Deliverables (whether complete or incomplete) and all
hardware, software, tools, equipment, or other materials provided for Service
Provider’s use by Company;

 

(b) deliver to Company all tangible documents and materials (and any copies)
containing, reflecting, incorporating, or based on the Confidential Information
(as defined below) that Service Provider has worked on during the Term;

 

(c) permanently erase all of the Confidential Information from Service
Provider’s computer systems; and

 

(d) certify in writing to Company that Service Provider has complied with the
requirements of this Section 5.3.

 

6. INTELLECTUAL PROPERTY RIGHTS.

 

6.1 Company is and shall be, the sole and exclusive owner of all right, title,
and interest throughout the world in and to all the results and proceeds of the
Services performed under this Agreement or any services provided by Service
Provider to Company before the Effective Date (collectively, the
“Deliverables”), including all patents, copyrights, trademarks, trade secrets,
and other intellectual property rights (collectively “Intellectual Property
Rights”) therein. Service Provider agrees that the Deliverables are hereby
deemed a “work made for hire” as defined in 17 U.S.C. § 101 for Company. If, for
any reason, any of the Deliverables do not constitute a “work made for hire,”
Service Provider hereby irrevocably assigns to Company, in each case without
additional consideration, all right, title, and interest throughout the world in
and to the Deliverables, including all Intellectual Property Rights therein.

 



3

 

 

6.2 Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as “moral rights” (collectively, “Moral Rights”). Service Provider
hereby irrevocably waives, to the extent permitted by applicable law, any and
all claims Service Provider may now or hereafter have in any jurisdiction to any
Moral Rights with respect to the Deliverables.

 

6.3 Upon the reasonable request of Company, Service Provider shall promptly take
such further actions, including, without limitation, execution and delivery of
all appropriate instruments of conveyance, as may be necessary to assist Company
to prosecute, register, perfect, record or enforce its rights in any
Deliverables. In the event Company is unable, after reasonable effort, to obtain
Service Provider’s signature on any such documents, Service Provider hereby
irrevocably designates and appoints Company as Service Provider’s agent and
attorney-in-fact, to act for and on Service Provider’s behalf solely to execute
and file any such application or other document and do all other lawfully
permitted acts to further the prosecution and issuance of patents, copyrights or
other intellectual property protection related to the Deliverables with the same
legal force and effect as if Service Provider had executed them. Service
Provider agrees that this power of attorney is coupled with an interest.

 

6.4 Service Provider has no right or license to use, publish, reproduce, prepare
derivative works based upon, distribute, perform, or display any Deliverables.
Service Provider has no right or license to use Company’s trademarks, service
marks, trade names, logos, symbols, or brand names (collectively, the “Marks”).
Service Provider shall promptly notify Company of any and all infringements,
imitations, illegal use or misuses, of any Company Marks, which come to Service
Provider’s attention. Service Provider shall not at any time adopt, use or
register as a trademark, trade name, business name, corporate name, domain name,
or part thereof, whether during or following the Term, that includes any word or
symbol or combination thereof which is identical to, or similar to, any Company
Marks. Service Provider shall use only such Company Marks as authorized in
writing by Company and only in the manner authorized in writing by Company. All
use of such Marks will inure solely to Company’s benefit. Upon termination of
this Agreement, Service Provider will immediately cease use, if any, of all such
Company Marks.

 

6.5 Service Provider understands and acknowledges that all references to Company
in this Section 6 hereof shall include any subsidiary or affiliate of Company.

 

4

 

 

7. CONFIDENTIALITY; NON-DISCLOSURE.

 

7.1 Service Provider acknowledges that as a result of Service Provider’s
engagement by Company, Service Provider has and will become informed of, and has
and will have access to, valuable confidential and proprietary information of
Company, including, but not limited to, marketing information, sales
information, financial data, business plans, trade secrets, know-how, computer
programs, operations plans, pricing strategies, customer specifications,
identity of customers and vendors, vendor specifications, client information,
client lists and private client information, including Personally Identifiable
Information (as defined below), and other confidential and proprietary
information regarding Company and its operations, and clients, along with all
analyses, compilations, data, studies, reports, emails, and all documents
prepared by Service Provider containing or based in whole or in part on any such
confidential and proprietary information disclosed by Company (collectively,
“Confidential Information”). For purposes of this Agreement, “Personally
Identifiable Information” means any personally identifiable information,
including information that: (a) directly or indirectly identifies an individual
(including, for example, names, signatures, addresses, telephone numbers, email
addresses, and other unique identifiers); (b) can be used to authenticate an
individual (including, for example, employee identification numbers,
government-issued identification numbers, passwords or PINs, user identification
and account access credentials or passwords, financial account numbers, credit
report information, biometrics, answers to security questions, and other
personal identifiers); or (c) is defined as such or protected under applicable
data protection laws, including information considered as sensitive personal
data or employee personal data. Service Provider agrees that, even though the
Confidential Information may be contributed to, developed or acquired by Service
Provider, the Confidential Information is the exclusive property of Company to
be held by Service Provider in trust and solely for Company’s benefit during and
after Service Provider’s engagement with Company as an independent contractor.
Service Provider shall act as a fiduciary with respect to the Confidential
Information and act in accordance with the highest standards established by
applicable law with respect to the duties of a person in a position of trust.
Accordingly, Service Provider shall not (and shall cause Service Provider’s
respective affiliates, subsidiaries, representatives, and agents not to) at any
time during the Term (other than in the performance of the Services hereunder),
or subsequent to the termination of this Agreement, use the Confidential
Information for Service Provider’s benefit or the benefit of any person or
entity other than Company, or reveal, report, publish, transfer, or otherwise
disclose to any person or entity, any of the Confidential Information without
the prior written consent of Company, except to (i) officers and employees of
Company authorized by Company to receive the Confidential Information, (ii)
vendors, contractors, or consultants to Company that have executed
confidentiality and non-disclosure agreements in favor of Company and are
authorized by Company to receive the Confidential Information, and (iii) other
persons whom Company agrees in writing are in a contractual or fiduciary
relationship with Company, or who have a need for this information for purposes
that are in the best interests of Company, and are authorized by Company to
receive the Confidential Information. This provision does not prohibit Service
Provider from disclosing information which legally is, or becomes, general
public knowledge from authorized sources other than Service Provider.

 

7.2 Service Provider acknowledges and agrees that the Confidential Information
is treated by Company as confidential and derives independent value from not
being generally known to and not readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use. Service
Provider further acknowledges and agrees that such Confidential Information has
been the subject of efforts by Company which are reasonable under the
circumstances to maintain its confidentiality.

 

7.3 Service Provider acknowledges that Company has extended extensive time,
effort, and money to develop the Confidential Information and that the
Confidential Information could be acquired and duplicated by others only with
great difficulty and expense. Service Provider further acknowledges that the
Confidential Information is of a confidential and proprietary nature, and is a
valuable, special, and unique property and asset of Company.

 



5

 

 

7.4 Service Provider further understands that the purpose of this
confidentiality and non-disclosure provision is to protect Company and is
limited so as to apply only to the extent necessary to protect the interests of
Company. Service Provider further acknowledges and understands that Company
would not be willing to provide access to the Confidential Information to
Service Provider without the assurance of reasonable protection against Service
Provider’s use of the Confidential Information in a manner inconsistent with
Company’s best interest.

 

7.5 During the course of Service Provider’s engagement with Company as an
independent contractor, Service Provider agrees to use Service Provider’s best
efforts to maintain the confidentiality of the Confidential Information,
including adopting and implementing all reasonable procedures prescribed by
Company to prevent unauthorized use or disclosure of the Confidential
Information to any unauthorized person. Service Provider shall take all
necessary and reasonable administrative, technical, and physical safeguards to
secure and protect the confidentiality, integrity, and security of any
Confidential Information received, accessed, or used by Service Provider in the
performance of the Services.

 

7.6 Service Provider agrees that Service Provider will not download, upload, or
otherwise transfer copies of the Confidential Information to any external
storage media or cloud storage (except as authorized by Company when necessary
in the performance of the Services for Company and for Company’s sole benefit),
and will not print hard copies of any Confidential Information that Service
Provider accesses electronically from a remote location.

 

7.7 Other than as contemplated in Section 7.8 below, if the Confidential
Information known to Service Provider or in Service Provider’s possession,
custody, or control is subpoenaed, subject to a demand for production or any
other form of legal process issued with respect to the Confidential Information
by any judicial, regulatory, administrative, legislative or governmental
authority or any other person or entity, Service Provider agrees to notify
Company promptly, in writing, that such subpoena, demand, or other legal process
has been received. Service Provider agrees to use Service Provider’s best
efforts, consistent with the requirements of applicable law, to protect the
Confidential Information from disclosure and to cooperate with Company in
seeking protection from disclosure of the Confidential Information. If Service
Provider is required to disclose the Confidential Information, Service Provider
agrees, at Company’s request and expense, to use Service Provider’s best efforts
to obtain assurances that the Confidential Information will be maintained on a
confidential basis and not be disclosed to a greater degree than legally
required.

 

7.8 Nothing in this Agreement shall be construed to prohibit Service Provider
from participating in any investigation or proceeding conducted by any federal,
state, local or foreign government agency charged with enforcement of any law;
reporting possible violations of any law, rule or regulation to any governmental
agency or entity charged with enforcement of any law, rule or regulation; or
making other disclosures that are protected under whistleblower provisions of
any law, rule or regulation. Service Provider acknowledges that Service Provider
shall not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that: (a) is made in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and made solely for the purpose of reporting or
investigating a suspected violation of law; or (b) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. Should Service Provider file a lawsuit for retaliation against
Company for reporting a suspected violation of law, Service Provider may
disclose the trade secret to Service Provider’s attorney and use the trade
secret information in the court proceeding, if Service Provider: (i) files any
document containing the trade secret under seal; and (ii) does not disclose the
trade secret, except pursuant to court order.

 



6

 

 

7.9 Service Provider understand and acknowledges that all references to Company
in this Section 7 hereof shall include any subsidiary or affiliate of Company.

 

8. REPRESENTATIONS AND WARRANTIES.

 

8.1 Service Provider represents and warrants to Company that:

 

(a) Service Provider has the right to enter into this Agreement, to grant the
rights granted herein and to perform fully all of Service Provider’s obligations
in this Agreement;

 

(b) Service Provider’s entering into this Agreement with Company and Service
Provider’s performance of the Services do not and will not conflict with or
result in any breach or default under any other agreement to which Service
Provider is subject, including without limitation any obligations of Service
Provider with any current employer of Service Provider;

 

(c) Service Provider has the required skill, experience and qualifications to
perform the Services, Service Provider shall perform the Services in a
professional and workmanlike manner in accordance with generally recognized
industry standards for similar services, and Service Provider shall devote
sufficient resources to ensure that the Services are performed in a timely and
reliable manner;

 

(d) Service Provider shall perform the Services in compliance with all
applicable federal, state, local, and foreign laws and regulations;

 

(e) Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind; and

 

(f) the execution of this Agreement by Service Provider’s representative whose
signature is set forth at the end hereof has been duly authorized by all
necessary corporate action.

 

8.2 Company hereby represents and warrants to Service Provider that:

 

(a) Company has the full right, power and authority to enter into this Agreement
and to perform its obligations hereunder; and

 

(b) the execution of this Agreement by Company’s representative whose signature
is set forth at the end hereof has been duly authorized by all necessary
corporate action.

 



7

 

 

9. Interference with Business. Service Provider acknowledges that because of the
Services provided to Company, Service Provider has developed and will help
develop, and has been and will be exposed to, Company’s business strategies,
information on customers and clients, and other valuable Confidential
Information and that use or disclosure of such Confidential Information in
breach of this Agreement would be extremely difficult to detect or prove.
Service Provider also acknowledges that Company’s relationships with its
employees, consultants, customers, clients, vendors, and other persons are
valuable business assets. Therefore, Service Provider agrees as follows:

 

9.1 Non-Solicitation of Clients. During the Term and for twenty-four (24) months
after the date of termination of this Agreement, Service Provider shall not (and
shall cause Service Provider’s respective affiliates, subsidiaries,
representatives, and agents not to), for Service Provider’s own benefit or on
behalf of any other person or entity (other than Company), directly or
indirectly through another person or entity: (a) solicit, contact, or
communicate with any Client (as defined below) for the purpose of providing
Client with products or services competitive with those products or services
provided by Company; (b) induce or attempt to induce any Client to cease or
reduce doing business with Company or in any way interfere with the relationship
between any Client and Company; or (c) aid or assist any other person or entity
to do any of the aforesaid prohibited acts. For purposes of this Agreement,
“Client” shall include any person or entity that was a client, customer, vendor,
supplier, or referral source of Company with whom Service Provider had contact
or about whom Service Provider received information in the performance of the
Services for Company during the Term.

 

9.2 Non-Solicitation of Employees and Contractors. During the Term and for
twenty-four (24) months after the date of termination of this Agreement, Service
Provider shall not (and shall cause Service Provider’s respective affiliates,
subsidiaries, representatives, and agents not to), for Service Provider’s own
benefit or on behalf of any other person or entity (other than Company), disrupt
or interfere with the business of Company by, or use any of Company’s trade
secrets and/or Confidential Information to, directly or indirectly through
another person or entity: (a) solicit, request, induce or encourage any
independent contractor or consultant of Company to terminate its contract with
Company; (b) solicit, request, induce or encourage any employee of Company to
leave the employment of Company; (c) take any action which interferes with the
relationship between Company and any of its employees, independent contractors
or consultants; or (d) hire, offer employment to, or otherwise engage any
individual who was an employee, independent contractor or consultant of Company
at any time during the Term.

 

9.3 Non-Competition. During the Term and for twenty-four (24) months after the
date of termination of this Agreement, Service Provider shall not (and shall
cause Service Provider’s respective affiliates, subsidiaries, representatives,
and agents not to), directly or indirectly through another person or entity
other than Company, become employed by, work for, or provide services (whether
as a principal, agent, independent contractor, consultant, employee, employer,
partner, director, member, shareholder (other than as an owner of two percent
(2%) or less of the stock of a public corporation), or in any other capacity)
any person or entity engaged in a business which is Competitive with the
Business of Company in the Restricted Territory. For purposes of this Agreement:
(a) “Competitive with the Business” of Company shall mean: (i) an online
platform designed to connect recruiters and potential employers; or (ii) any
other business that Company shall decide to engage in after the Effective Date;
and (b) “Restricted Territory” shall mean the entire world.

 



8

 

 

9.4 Reasonableness of Restrictive Covenants. Service Provider agrees that the
promises made in this Agreement are reasonable and necessary for protection of
Company’s legitimate business interests including, but not limited to: the
Confidential Information; client, customer, and vendor good will associated with
the specific marketing and trade area in which Company conducts the business;
Company’s substantial relationships with prospective and existing clients,
customers, vendors, referral sources, and suppliers; and a productive and
competent and undisrupted workforce. Service Provider agrees that the
restrictive covenants in this Agreement will not prevent Service Provider from
earning a livelihood in Service Provider’s chosen business, they do not impose
undue hardship on Service Provider, and that they will not injure the public. If
any restriction in this Section 9 is found by a court of competent jurisdiction
to be unenforceable because it extends for too long a period of time, over too
broad a range of activities, or in too large a geographic area, that restriction
shall be interpreted to extend only over the maximum period of time, range of
activities, or geographic area as to which it may be enforceable.

 

9.5 Tolling of Restrictive Period. The time period during which Service Provider
is to refrain from the activities described in this Section 9 will be extended
by any length of time during which Service Provider is in breach of any
provision of this Agreement. Service Provider acknowledges that the purposes and
intended effects of the restrictive covenants would be frustrated by measuring
the period of the restriction from the date of termination of this Agreement
where Service Provider failed to honor the restrictive covenant until required
to do so by court order.

 

9.6 Non-Disparagement. During the Term and thereafter, Service Provider shall
not (and shall cause Service Provider’s affiliates, subsidiaries,
representatives, and agents not to), directly or indirectly, make or encourage
any statement to any third party, orally or in writing, that would tend to
discredit, ridicule, disparage, or adversely affect the reputation of: (a)
Company, its affiliates, subsidiaries, and each of their successors and assigns,
and their former and present officers, directors, managers, owners, agents,
employees, representatives, and attorneys; or (b) Company’s services or
products. However, nothing in this Agreement shall prohibit either Party from
making truthful statements to any local, state, federal or foreign
administrative body or government agency that is authorized to enforce or
administer any law, rule, or regulation, or from testifying truthfully in any
forum or before any government agency responsible for enforcing any law, rule or
regulation.

 

9.7 Acknowledgment. Service Provider understands and acknowledges that all
references to Company in this Section 9 hereof shall include any subsidiary or
affiliate of Company.

 



9

 

 

10. SERVICE PROVIDER EMPLOYEES, CONTRACTORS AND PERSONNEL. Service Provider
acknowledges and agrees that in connection with the provision of the Services to
Company, employees, contractors and other personnel of Service Provider will,
among other things: (a) have access to Confidential Information regarding
Company, and (b) gain knowledge and information regarding the operations of
Company, either of which, if disclosed to a competitor of Company would
irreparably harm and have a significant negative effect on the competitive
position of Company. Contemporaneously with the execution of this Agreement,
Service Provider shall cause all employees, contractors and other personnel of
Service Provider who will be providing Services to Company to enter into an
Intellectual Property Rights, Confidentiality and Restrictive Covenant Agreement
in the form attached hereto as Exhibit C (the “Restrictive Covenant Agreement”)
and shall deliver an executed copy of each Restrictive Covenant Agreement to
Company.

 

11. INDEMNIFICATION.

 

11.1 Service Provider shall indemnify, defend and hold harmless Company and its
affiliates, subsidiaries, and each of their officers, directors, managers,
members, employees, contracts, agents, successors, and assigns (collectively,
“Indemnitees,” and each, an “Indemnitee”) from and against all losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs, or expenses of whatever kind (including, without limitation,
reasonable attorneys’ fees) arising out of or resulting from:

 

(a) bodily injury, death of any person or damage to real or tangible, personal
property resulting from Service Provider’s acts or omissions;

 

(b) Service Provider’s breach of any representation, warranty, or obligation
under this Agreement or any agreement between Company and Service Provider’s
personnel including, but not limited to, the Restrictive Covenant Agreement;

 

(c) any disclosure of the Confidential Information;

 

(d) any costs associated with notifying data subjects with respect to a breach
of Personally Identifiable Information; and/or

 

(e) any action or inaction of Service Provider.

 

11.2 The indemnification rights in this Agreement are independent of and in
addition to such rights and remedies as Indemnitees may have at law or in equity
including, without limitation, the right to seek specific performance,
rescission or restitution, none of which rights or remedies shall be affected or
diminished hereby.

 

12. REMEDIES. Service Provider acknowledges and agrees that it would be
difficult to measure the damages to Company from any breach or threatened breach
by Service Provider of Sections 5.3, 6, 7, 8.1, 9, and 10 of this Agreement;
that injury to Company from any such breach would be irreparable; and that money
damages would therefore be an inadequate remedy for any such breach. Service
Provider agrees that if Service Provider breaches or threatens to breach any of
Service Provider’s obligations under this Agreement, then Company, in addition
to any other remedies available to it under law, shall be entitled to specific
performance and other equitable relief, including temporary and permanent
injunctive relief, to enforce Sections 5.3, 6, 7, 8.1, 9, and 10 of this
Agreement. Service Provider understands and acknowledges that all references to
Company in this Section 12 hereof shall include any subsidiary or affiliate of
Company.

 



10

 

 



13. MISCELLANEOUS.

 

13.1 Notices. All notices, requests, consents, claims, demands, waivers and
other communications hereunder (each, a “Notice”), shall be in writing and
addressed to the Parties at the addresses set forth on the first page of this
Agreement (or to such other address that may be designated by the receiving
Party from time to time in accordance with this Section). All Notices shall be
delivered by personal delivery, nationally recognized overnight courier (with
all fees prepaid), facsimile, or email (with confirmation of transmission), or
certified or registered mail (in each case, return receipt requested, postage
prepaid). Except as otherwise provided in this Agreement, a Notice is effective
only if (a) the receiving Party has received the Notice, and (b) the Party
giving the Notice has complied with the requirements of this Section 13.1.

 

13.2 Entire Agreement; Amendment. This Agreement and the Exhibits attached
hereto, which are hereby incorporated herein and made a part hereof for all
purposes as if fully set forth herein, constitute the entire understanding of
the Parties relating to the subject matter hereof and supersedes all prior
agreements, understandings, arrangements, promises and commitments, whether
written or oral, express or implied, relating to the subject matter hereof, and
all such prior agreements, understandings, arrangements, promises and
commitments are hereby canceled and terminated. There are no promises,
undertakings or representations other than as set forth herein. This Agreement
and any exhibits hereto shall not be modified unless in a writing duly executed
by both Parties hereto.



 

13.3 Waiver. No waiver of any breach or other rights under this Agreement shall
be deemed a waiver unless the acknowledgment of the waiver is in writing
executed by the Party committing the waiver. No waiver shall be deemed to be a
waiver of any subsequent breach or rights. All rights are cumulative under this
Agreement.

 

13.4 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule. Each
Party irrevocably submits to the exclusive jurisdiction and venue of the federal
and state courts located in the County of Hartford, Connecticut, in any legal
suit, action or proceeding arising out of or based upon this Agreement or the
Services provided hereunder.

 

13.5 Severability. If any one or more of the provisions of this Agreement is
held invalid, illegal or unenforceable, the remaining provisions of this
Agreement shall be unimpaired, and the invalid, illegal or unenforceable
provision shall be replaced by a mutually acceptable valid, legal and
enforceable provision that comes closest to the intent of the Parties.

 

13.6 Prevailing Party. In the event any dispute arises out of or relating to
this Agreement, whether in law or equity, the prevailing Party shall be entitled
to recover, in addition to the relief awarded, its reasonable attorneys’ fees,
paralegals’ fees and costs, at all levels whether at trial, on appeal, or in
bankruptcy.

 



11

 

 

13.7 Survival. Service Provider’s post-termination obligations and Company’s
post-termination rights under this Agreement including but not limited to
Sections 5.3, 6, 7, 8.1, 9, 10 and 11 of this Agreement shall survive the
termination of this Agreement; shall continue in full force and effect in
accordance with their terms; and shall continue to be binding on the Parties.

 

13.8 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the Parties hereto and their respective heirs, successors and
assigns, except that Service Provider may not assign any of Service Provider’s
rights or delegate any of Service Provider’s duties hereunder without the prior
written consent of Company (which may be granted or withheld in Company’s sole
and absolute discretion). Service Provider expressly agrees and consents to the
enforcement of this Agreement, including but not limited to the restrictive
covenants and other obligations in Sections 5.3, 6, 7, 8.1, 9 and 10 of this
Agreement, by Company as well as by Company’s successors, assigns, parents, and
related entities, regardless of whether such entity is in existence at the time
of execution of this Agreement or formed thereafter. Service Provider agrees
that Company may freely assign this Agreement without notice to Service
Provider.

 

13.9 Headings. The headings used in this Agreement are solely for convenience of
reference and shall not affect its interpretation.

 

13.10 Construction. The Parties acknowledge that each of them has reviewed this
Agreement and has had the opportunity to have it reviewed by their respective
attorneys, and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting Party shall not apply in the interpretation
of this Agreement.

 

13.11 Independent Covenants. The Parties hereto agree that each of the covenants
and/or provisions contained herein shall be construed as independent of any
other covenant and/or provision of this Agreement or any other agreement which
the Parties may have, and shall, where applicable, survive the termination or
expiration of this Agreement for any reason. It is further understood herein
that the existence of any claim or cause of action by one of the Parties against
another Party, whether predicated upon another covenant and/or provision of this
Agreement or any other agreement that the Parties may have, shall not constitute
a defense to the enforcement by one of the Parties herein of any other covenant
and/or provision contained herein.

 

13.12 Counterparts. This Agreement may be executed in multiple counterparts and
by facsimile signature or e-mail of a PDF signature, each of which shall be
deemed an original and all of which together shall constitute one instrument.

 

[Signatures appear on the following page]

 



12

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on the date
set forth below, which Agreement shall be effective as of the Effective Date.

 

  SERVICE PROVIDER:       Recruiter (Mauritius) Ltd., a Mauritius private  
company limited by shares       By: Philippe Mourand   Name:   Philippe Mourand
      COMPANY:       Recruiter.com Group, Inc., a Delaware corporation       By:
Miles Jennings   Name: Miles Jennings

 

[Signature Page of Technology Services Agreement between Recruiter.com Group,
Inc. and Recruiter (Mauritius) Ltd.]

 

13

 

 

Exhibit A

 

Description of Service Provider Services

 

This Description of Service Provider Services is hereby incorporated by
reference and made a part of that certain Technology Services Agreement dated as
of Effective Date by and between Recruiter.com Group, Inc., a Delaware
corporation (“Company”), having its principal address at 100 Waugh Drive, Suite
300, Houston, Texas 77007, and Recruiter.com (Mauritius) Ltd., a Mauritius
private company limited by shares (“Service Provider”), having its principal
address at 92 D, Belle Rose Avenue, Q-Bornes, 72249 Mauritius.

 

The Services and Deliverables to be provided by Service Provider to Company
shall include, but are not limited to, the following technology related
services:

 

1.Software Development;

 

2.Code Maintenance;

 

3.Database Development;

 

4.Quality Assurance Testing;

 

5.Hardware and Software Testing;

 

6.Hardware and Software Configuration;

 

7.Network Configuration; and

 

8.Other Technology Services on an as-needed basis.

 



14

 




 

Exhibit B

 

Description of Service Provider Fees

 

Unless otherwise mutually agreed to in writing in advance by Service Provider
and Company, Company shall pay Service Provider for work performed strictly
according to the actualized costs incurred by Service Provider in rendering the
Services, which shall be invoiced by Service Provider to Company on a monthly
basis, or bi-monthly basis, as needed.

 

Company reserves the right to adjust Service Provider’s Fee at any time and for
any reason; provided, however, that all residual monies due Service Provider for
Services that have been rendered will be paid at the original Fee in effect when
the work was performed by Service Provider.

 

15

 

 

Exhibit C

 

Restrictive Covenant Agreement

 

This Restrictive Covenant Agreement (this “Agreement”) is effective as of
[___________________] (the “Effective Date”), by and between Recruiter.com
Group, Inc., a Delaware corporation (“Company”), and [__________________]
(“Worker”).

 

WHEREAS, Company has entered into that certain Technology Services Agreement by
and between Company and Recruiter (Mauritius) Ltd., a Mauritius private company
limited by shares (“Service Provider”), effective as of January ___, 2020 (the
“Services Agreement”), pursuant to which Service Provider has and will continue
to provide certain technology services (the “Services”) to Company;

 

WHEREAS, Service Provider has determined that Worker is one of Service
Provider’s personnel who [has and will continue to] / [will] provide certain of
the Services to Company;

 

WHEREAS, in connection with the provision of the Services to Company by Worker,
Worker will, among other things: (a) have access to Confidential Information (as
hereinafter defined) regarding Company, and (b) gain knowledge and information
regarding the operations of Company, which if disclosed to a competitor of
Company would irreparably harm and have a significant negative effect on the
competitive position of Company;

 

WHEREAS, pursuant to the Services Agreement and as a condition precedent to
Service Provider providing the Services to Company, all employees, contractors
and other personnel of Contractor providing Services to Company are required to
make certain representations, warranties and covenants to Company; and

 

WHEREAS, Worker agrees to be bound by the representations, warranties and
covenants set forth herein.

 

NOW, THEREFORE, in consideration of the business relationship, mutual covenants
contained herein, and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Company and Worker agree as
follows:

 

1. TERM. The term of this Agreement shall commence on the Effective Date and
shall continue until such a time as Worker is no longer providing Services to
Company on behalf of Service Provider, as agreed upon, in writing, by Company
and Service Provider (“Term”).

 

2. INTELLECTUAL PROPERTY RIGHTS.

 

2.1 Company is and shall be, the sole and exclusive owner of all right, title,
and interest throughout the world in and to all the results and proceeds of the
Services performed for Company by Worker on behalf of Service Provider prior to
and following the Effective Date (collectively, the “Deliverables”), including
all patents, copyrights, trademarks, trade secrets, and other intellectual
property rights (collectively “Intellectual Property Rights”) therein. Worker
agrees that all Deliverables are hereby deemed a “work made for hire” of Company
as defined in 17 U.S.C. § 101. If, for any reason, any of the Deliverables do
not constitute a “work made for hire,” Worker hereby irrevocably assigns to
Company, in each case without additional consideration, all right, title, and
interest throughout the world in and to the Deliverables, including all
Intellectual Property Rights therein.

 



16

 

 

2.2 Any assignment of copyrights under this Agreement includes all rights of
paternity, integrity, disclosure, and withdrawal and any other rights that may
be known as “moral rights” (collectively, “Moral Rights”). Worker hereby
irrevocably waives, to the extent permitted by applicable law, any and all
claims Worker may, in the past, now or hereafter have in any jurisdiction to any
Moral Rights with respect to the Deliverables.

 

2.3 Upon the reasonable request of Company, Worker shall promptly take such
further actions, including, without limitation, the execution and delivery of
all appropriate instruments of conveyance, as may be necessary to assist Company
to prosecute, register, perfect, record or enforce its rights in any
Deliverables. In the event Company is unable, after reasonable effort, to obtain
Worker’s signature on any such documents, Worker hereby irrevocably designates
and appoints Company as Worker’s agent and attorney-in-fact, to act for and on
Worker’s behalf solely to execute and file any such application or other
document and do all other lawfully permitted acts to further the prosecution and
issuance of patents, copyrights or other intellectual property protection
related to the Deliverables with the same legal force and effect as if Worker
had executed them. Worker agrees that this power of attorney is coupled with an
interest.

 

2.4 Worker has no right or license to use, publish, reproduce, prepare
derivative works based upon, distribute, perform, or display any Deliverables.
Worker has no right or license to use Company’s trademarks, service marks, trade
names, logos, symbols, or brand names (collectively, the “Company Marks”).
Worker shall promptly notify Company of any and all infringements, imitations,
illegal use or misuses, of any Company Marks, which come to Worker’s attention.
Worker shall not at any time adopt, use or register as a trademark, trade name,
business name, corporate name, domain name, or part thereof, whether during or
following the Term, that includes any word or symbol or combination thereof
which is identical to, or similar to, any Company Marks. Worker shall use only
such Company Marks as authorized in writing by Company and only in the manner
authorized in writing by Company. All use of such trademarks will inure solely
to Company’s benefit. Upon termination of this Agreement, Worker will
immediately cease use, if any, of all such Company Marks.

 

2.5 Worker understands and acknowledges that all references to Company in this
Section 2 hereof shall include any subsidiary or affiliate of Company.

 

3. CONFIDENTIALITY; NON-DISCLOSURE.

 

3.1 Worker acknowledges that as a result of Worker’s engagement by Service
Provider to provide Services to Company on behalf of Service Provider, Worker
has and will become informed of, and have access to, valuable confidential and
proprietary information of Company, including, but not limited to, marketing
information, sales information, business plans, trade secrets, know-how,
computer programs, operations plans, pricing strategies, customer
specifications, identity of customers and vendors, vendor specifications, and
other confidential and proprietary information regarding Company and its
operations, along with all analyses, compilations, data, studies, reports,
emails, and all documents prepared by Service Provider and/or Worker containing
or based in whole or in part on any such confidential and proprietary
information disclosed by Company (collectively, “Confidential Information”).
Worker agrees that, even though the Confidential Information may be contributed
to, developed or acquired by Service Provider and/or Worker, the Confidential
Information is the exclusive property of Company to be held by Worker in trust
and solely for Company’s benefit during and after Worker’s performance of
Services for Company on behalf of Service Provider. Worker shall act as a
fiduciary with respect to the Confidential Information and act in accordance
with the highest standards established by law with respect to the duties of a
person in a position of trust. Accordingly, Worker shall not at any time during
the Term (other than in the performance of the Services hereunder), or
subsequent to the termination of this Agreement, use the Confidential
Information for Worker’s benefit or the benefit of any person or entity other
than Company, or reveal, report, publish, transfer, or otherwise disclose to any
person or entity, any of the Confidential Information without the prior written
consent of Company except to: (i) officers, managers, employees and contractors
of Company authorized by Company to receive the Confidential Information, (ii)
vendors, contractors, or consultants to Company that have executed
confidentiality and non-disclosure agreements in favor of Company and are
authorized by Company to receive the Confidential Information, and (iii) other
persons whom Company agrees in writing are in a contractual or fiduciary
relationship with Company, or who have a need for this information for purposes
that are in the best interests of Company, and are authorized by Company to
receive the Confidential Information. This provision does not prohibit Worker
from disclosing information which legally is, or becomes of, general public
knowledge from authorized sources other than Worker.

 



17

 

 

3.2 Worker acknowledges and agrees that the Confidential Information is treated
by Company as confidential and derives independent value from not being
generally known to and not readily ascertainable by proper means by other
persons who can obtain economic value from its disclosure or use. Worker further
acknowledges and agrees that such Confidential Information has been the subject
of efforts by Company which are reasonable under the circumstances to maintain
its confidentiality.

 

3.3 Worker acknowledges that Company has extended extensive time, effort, and
money to develop the Confidential Information and that the Confidential
Information could be acquired and duplicated by others only with great
difficulty and expense. Worker further acknowledges that the Confidential
Information is of a confidential and proprietary nature, and is a valuable,
special, and unique property and asset of Company.

 

3.4 Worker further understands that the purpose of this confidentiality and
non-disclosure provision is to protect Company and is limited so as to apply
only to the extent necessary to protect the interests of Company. Worker further
acknowledges and understands that Company would not be willing to provide access
to the Confidential Information to Worker without the assurance of reasonable
protection against Worker’s use of the Confidential Information in a manner
inconsistent with Company’s best interests.

 

3.5 During the course of Worker’s engagement by Service Provider to provide
Services to Company on behalf of Service Provider, Worker agrees to use Worker’s
best efforts to maintain the confidentiality of the Confidential Information,
including adopting and implementing all reasonable procedures prescribed by
Company to prevent unauthorized use of Confidential Information or disclosure of
Confidential Information to any unauthorized person. Worker shall take all
necessary and reasonable administrative, technical, and physical safeguards to
secure and protect the confidentiality, integrity, and security of the
Confidential Information, as well as any third-party financial information and
Personally Identifiable Information received, accessed, or used by Worker in the
performance of the Services. “Personally Identifiable Information” shall mean
information that, whether maintained or transmitted individually or in the
aggregate with other information, allows a natural person to be identified,
including, but not limited to, the name, birthday, address, telephone number,
social security number or other unique identifiers of any natural person.

 



18

 

 

3.6 Worker agrees that Worker will not download, upload, or otherwise transfer
copies of Confidential Information to any external storage media or cloud
storage (except as authorized by Company when necessary in the performance of
the Services for Company and for Company’s sole benefit), and will not print
hard copies of any Confidential Information that Worker accesses electronically
from a remote location.

 

3.7 Other than as contemplated in Section 3.8 below, if the Confidential
Information known to Worker or in Worker’s possession, custody, or control is
subpoenaed, subject to a demand for production or any other form of legal
process issued with respect to the Confidential Information by any judicial,
regulatory, administrative, legislative or governmental authority or any other
person or entity, Worker agrees to notify Company promptly that such subpoena,
demand, or other legal process has been received. Worker agrees to use Worker’s
best efforts, consistent with the requirements of applicable law, to protect the
Confidential Information from disclosure and to cooperate with Company in
seeking protection from disclosure of the Confidential Information. If Worker is
required to disclose the Confidential Information, Worker agrees, at Company’s
request and expense, to use Worker’s best efforts to obtain assurances that the
Confidential Information will be maintained on a confidential basis and not be
disclosed to a greater degree than legally required.

 

3.8 Nothing in this Agreement shall be construed to prohibit Worker from
participating in any investigation or proceeding conducted by any federal, state
or local government agency charged with enforcement of any law; reporting
possible violations of any law, rule or regulation to any governmental agency or
entity charged with enforcement of any law, rule or regulation; or making other
disclosures that are protected under whistleblower provisions of any law, rule
or regulation. Worker acknowledges that Worker shall not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that: (1) is made in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and made
solely for the purpose of reporting or investigating a suspected violation of
law; or (2) is made in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Should Worker file a lawsuit for
retaliation against Company for reporting a suspected violation of law, Worker
may disclose the trade secret to Worker’s attorney and use the trade secret
information in the court proceeding, if Worker: (i) files any document
containing the trade secret under seal; and (ii) does not disclose the trade
secret, except pursuant to court order.

 

3.9 Worker understands and acknowledges that all references to Company in this
Section 3 hereof shall include any subsidiary or affiliate of Company.

 



19

 

 

4. RESTRICTIVE COVENANTS.

 

4.1 Non-Solicitation of Clients. During the Term and for twenty-four (24) months
after the date of termination of this Agreement, Worker shall not, for Worker’s
own benefit or on behalf of any other person or entity (other than Company),
directly or indirectly through another person or entity: (i) solicit, contact,
or communicate with any Client (as defined below) for the purpose of providing
the Client with products or services competitive with those products or services
provided by Company; (ii) induce or attempt to induce any Client to cease or
reduce doing business with Company or in any way interfere with the relationship
between any Client and Company; or (iii) aid or assist any other person or
entity to do any of the aforesaid prohibited acts. For purposes of this Section
4.1, the term “Client” shall include any person or entity that was a client,
customer, vendor, supplier, or referral source of Company with whom Worker had
contact or about whom Worker received information in the performance of the
Services during the Term.

 

4.2 Non-Solicitation of Employees and Independent Contractors. During the Term
and for twenty-four (24) months after the date of termination of this Agreement,
Worker shall not, for Worker’s own benefit or on behalf of any other person or
entity (other than Company), directly or indirectly through another person or
entity: (i) solicit, request, induce or encourage any employee of Company to
leave the employment of Company; (ii) solicit, request, induce or encourage any
independent contractor of Company to terminate its contract with Company; (iii)
take any action which interferes with the relationship between Company and any
of its employees or independent contractors; or (iv) hire, offer employment to,
or otherwise engage any individual who was an employee or independent contractor
of Company at any time during the Term.

 

4.3 Non-Competition. During the Term and for twenty-four (24) months after the
date of termination of this Agreement, Worker shall not, become employed by,
work for, or provide services to (whether as a principal, agent, independent
contractor, consultant, employee, employer, partner, director, officer, member,
manager, shareholder (other than as an owner of 2% or less of the stock of a
public corporation), or in any other capacity) any person or entity engaged in a
business which is Competitive with the Business (as defined below) of Company in
the Restricted Territory (as defined below). For purposes of this Agreement, (a)
“Competitive with the Business” of Company shall mean: (i) an online platform
designed to connect recruiters and potential employers; or (ii) any other
business that Company shall decide to engage in after the Effective Date; and
(b) “Restricted Territory” shall mean the entire world.

 

4.4 Scope of Restrictive Covenants. Worker and Company recognize and agree that
Company conducts business operations in the Restricted Territory and that
Company generates revenue from clients, customers, and vendors located
throughout the Restricted Territory. Worker acknowledges that Company would be
greatly damaged if Worker took action that would violate the restrictive
covenants of this Section 4 anywhere in the Restricted Territory. Accordingly,
Company and Worker agree that the restrictive covenant provisions contained in
this Section 4 are applicable in the Restricted Territory, and Worker shall be
prohibited from violating the terms of this Section 4 from any location anywhere
in the Restricted Territory.

 

4.5 Reasonableness of Restrictive Covenants. Worker agrees that the promises
made in this Agreement are reasonable and necessary for protection of Company’s
legitimate business interests including, but not limited to: the Confidential
Information, client, customer, and vendor good will associated with the specific
marketing and trade area in which Company conducts business, and Company’s
substantial relationships with prospective and existing clients, customers,
vendors, referral sources, and suppliers. Worker agrees that the restrictive
covenants in this Agreement will not prevent Worker from earning a livelihood in
Worker’s chosen business, they do not impose an undue hardship on Worker, and
that they will not injure the public. If any restriction is found by a court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time, over too broad a range of activities, or in too large a
geographic area, that restriction shall be interpreted to extend only over the
maximum period of time, range of activities, or geographic area as to which it
may be enforceable.

 



20

 

 

4.6 Tolling of Restrictive Period. The time period during which Worker is to
refrain from the activities described in this Section 4 will be extended by any
length of time during which Worker is in breach of any provision of this
Agreement. Worker acknowledges that the purposes and intended effects of the
restrictive covenants would be frustrated by measuring the period of the
restriction from the date of termination of this Agreement where Worker failed
to honor the restrictive covenant until required to do so by court order.

 

4.7 Acknowledgment. Worker understands and acknowledges that all references to
Company in this Section 4 hereof shall include any subsidiary or affiliate of
Company.

 

5. NON-DISPARAGEMENT. During the Term and thereafter, Worker shall not make or
encourage any statement to any third party, orally or in writing, that would
tend to discredit, ridicule, disparage, or adversely affect the reputation of:
(i) Company, its affiliates, subsidiaries, successors and assigns, and each of
their respective former and present officers, directors, managers, members,
owners, agents, employees, representatives, and attorneys; or (ii) Company’s
services or products. However, nothing in this Agreement shall prohibit Worker
from making truthful statements to any local, state, or federal administrative
body or government agency that is authorized to enforce or administer any law,
rule, or regulation, or from testifying truthfully in any forum or before any
government agency responsible for enforcing any law, rule, or regulation.

 

6. REPRESENTATIONS AND WARRANTIES.

 

6.1 Worker represents and warrants to Company that:

 

(a) Worker has the right to enter into this Agreement, to grant the rights
granted herein and to perform fully all of Worker’s obligations in this
Agreement;

 

(b) Worker’s entering into this Agreement with Company and Worker’s performance
of the Services do not and will not conflict with or result in any breach or
default under any other agreement to which Worker is subject;

 

(c) Worker has the required skill, experience and qualifications to perform the
Services, Worker shall perform the Services in a professional and workmanlike
manner in accordance with generally recognized industry standards for similar
services and Worker shall devote sufficient resources to ensure that the
Services are performed in a timely and reliable manner;

 

(d) Worker shall perform the Services in compliance with all applicable federal,
state, local and foreign laws and regulations; and

 



21

 

 

(e) Company will receive good and valid title to all Deliverables, free and
clear of all encumbrances and liens of any kind.

 

6.2 Company hereby represents and warrants to Worker that:

 

(a) it has the full right, power and authority to enter into this Agreement and
to perform its obligations hereunder; and

 

(b) the execution of this Agreement by its representative whose signature is set
forth at the end hereof has been duly authorized by all necessary corporate
action.

 

7. INDEMNIFICATION.

 

7.1 Worker shall defend, indemnify, and hold harmless Company, its affiliates,
subsidiaries and each of their respective officers, directors, managers,
members, owners, employees, agents, successors, and assigns (collectively,
“Indemnitees,” and each, an “Indemnitee”) from and against all losses, damages,
liabilities, deficiencies, actions, judgments, interest, awards, penalties,
fines, costs, or expenses of whatever kind (including, without limitation,
reasonable attorneys’ fees) arising out of or resulting from:

 

(a) bodily injury, death of any person or damage to real or tangible, personal
property resulting from Worker’s acts or omissions;

 

(b) Worker’s breach of any representation, warranty, or obligation under this
Agreement;

 

(c) any disclosure of the Confidential Information;

 

(d) any costs associated with notifying data subjects with respect to a breach
of Personally Identifiable Information; and/or

 

(e) any action or inaction of Worker.

 

7.2 The indemnification rights in this Agreement are independent of and in
addition to such rights and remedies as Indemnitees may have at law or in equity
including, without limitation, the right to seek specific performance,
rescission or restitution, none of which rights or remedies shall be affected or
diminished hereby.

 

8. REMEDIES. Worker acknowledges and agrees that it would be difficult to
measure the damages to Company from any breach or threatened breach by Worker of
the provisions of this Agreement; that injury to Company from any such breach
would be irreparable; and that money damages would therefore be an inadequate
remedy for any such breach. Worker agrees that if Worker breaches or threatens
to breach any of Worker’s obligations under this Agreement, then Company, in
addition to any other remedies available under law, shall be entitled to
specific performance and other equitable relief, including temporary and
permanent injunctive relief, to enforce this Agreement. Worker understands and
acknowledges that all references to Company in this Section 8 hereof shall
include any subsidiary or affiliate of Company.

 



22

 

 

9. MISCELLANEOUS.

 

9.1 Notices. All notices, requests, consents, claims, demands, waivers and other
communications hereunder (each, a “Notice”), shall be in writing and addressed
to the parties at the addresses set forth on the first page of this Agreement
(or to such other address that may be designated by the receiving party from
time to time in accordance with this Section). All Notices shall be delivered by
personal delivery, nationally recognized overnight courier (with all fees
prepaid), facsimile, or email (with confirmation of transmission), or certified
or registered mail (in each case, return receipt requested, postage prepaid).
Except as otherwise provided in this Agreement, a Notice is effective only if
(a) the receiving party has received the Notice, and (b) the party giving the
Notice has complied with the requirements of this Section 9.1.

 

9.2 Entire Agreement; Amendment. This Agreement constitutes the entire
understanding of the parties relating to the subject matter hereof and
supersedes all prior agreements, understandings, arrangements, promises and
commitments, whether written or oral, express or implied, relating to the
subject matter hereof, and all such prior agreements, understandings,
arrangements, promises and commitments are hereby canceled and terminated. There
are no promises, undertakings or representations other than as set forth herein.
This Agreement and any exhibits hereto shall not be modified unless in a writing
duly executed by both parties hereto.

 

9.3 Waiver. No waiver of any breach or other rights under this Agreement shall
be deemed a waiver unless the acknowledgment of the waiver is in writing
executed by the party committing the waiver. No waiver shall be deemed to be a
waiver of any subsequent breach or rights. All rights are cumulative under this
Agreement.

 

9.4 Governing Law; Jurisdiction and Venue. This Agreement shall be governed by
and construed in accordance with the internal laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule. Each
party irrevocably submits to the exclusive jurisdiction and venue of the federal
and state courts located in the County of Hartford, Connecticut in any legal
suit, action or proceeding arising out of or based upon this Agreement or the
Services provided hereunder.

 

9.5 Severability. If any one or more of the provisions of this Agreement is held
invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall be unimpaired, and the invalid, illegal or unenforceable provision shall
be replaced by a mutually acceptable valid, legal and enforceable provision that
comes closest to the intent of the parties.

 

9.6 Prevailing Party. In the event any dispute arises out of or relating to this
Agreement, whether in law or equity, the prevailing party shall be entitled to
recover, in addition to the relief awarded, its reasonable attorneys’ fees,
paralegals’ fees and costs, at all levels whether at trial, on appeal, or in
bankruptcy.

 

9.7 Survival. Worker’s post-termination obligations and Company’s
post-termination rights under this Agreement shall survive the termination of
this Agreement; shall continue in full force and effect in accordance with their
terms; and shall continue to be binding on the parties.

 



23

 

 

9.8 Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective heirs, successors and
assigns, except that Worker may not assign any of Worker’s rights or delegate
any of Worker’s duties hereunder without the prior written consent of Company
(which may be granted or withheld in Company’s sole and absolute discretion).
Worker expressly agrees and consents to the enforcement of this Agreement by
Company as well as by Company’s successors, assigns, parents, and related
entities, regardless of whether such entity is in existence at the time of
execution of this Agreement or formed thereafter. Worker agrees that Company may
freely assign this Agreement without notice to Worker. Worker shall not assign
any rights, or delegate or subcontract any obligations, under this Agreement
without Company’s prior written consent. Any assignment in violation of the
foregoing shall be deemed null and void.

 

9.9 Headings. The headings used in this Agreement are solely for convenience of
reference and shall not affect its interpretation.

 

9.10 Construction. The parties acknowledge that each of them has reviewed this
Agreement and has had the opportunity to have it reviewed by their respective
attorneys, and that any rule of construction to the effect that ambiguities are
to be resolved against the drafting party shall not apply in the interpretation
of this Agreement.

 

9.11 Independent Covenants. The parties hereto agree that each of the covenants
and/or provisions contained herein shall be construed as independent of any
other covenant and/or provision of this Agreement or any other agreement which
the parties may have, and shall, where applicable, survive the termination or
expiration of this Agreement for any reason. It is further understood herein
that the existence of any claim or cause of action by one of the parties against
another party, whether predicated upon another covenant and/or provision of this
Agreement or any other agreement that the parties may have, shall not constitute
a defense to the enforcement by one of the parties herein of any other covenant
and/or provision contained herein

 

9.12 Counterparts. This Agreement may be executed in counterparts and by
facsimile signature or e-mail of a PDF signature, each of which shall be deemed
an original and all of which together shall constitute one instrument.

 

[Signatures on following page]

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the Effective Date.

 

  Worker:           Name:   Date:       COMPANY:       Recruiter.com Group,
Inc., a Delaware corporation           Name:   Title:   Date:

 

[Signature Page of Restrictive Covenant Agreement between Company and Worker]

 

 

25



 

 

 